NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                LABANA V. ANDRUS,
                 Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7072
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1098, Judge Margaret C.
Bartley.
               ______________________

             Decided: September 11, 2015
               ______________________

   LABANA V. ANDRUS, New Iberia, LA, pro se.

    DELISA SANCHEZ, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN; MEGHAN ALPHONSO, DAVID J. BARRANS, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
2                                     ANDRUS   v. MCDONALD




                  ______________________

    Before PROST, Chief Judge, MOORE, and STOLL, Circuit
                          Judges.
PER CURIAM.
     Labana Andrus appeals from a decision by the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”)
affirming a decision by the Board of Veterans Appeals
(“Board”) that her dependency and indemnity compensa-
tion (“DIC”) benefits were properly terminated. Andrus v.
McDonald, No. 14-1098 (Vet. App. Feb. 18, 2015) (A. 1–6).
We dismiss for lack of jurisdiction.
                       BACKGROUND
    Alfred Andrus served on active duty in the U.S. Army
from June 1977 to December 1985. He began receiving
disability compensation sometime thereafter and on
March 8, 2003, he married Ms. Andrus. Ten months and
two days after the marriage, Mr. Andrus died of service-
connected cardiorespiratory arrest, stage IV congestive
heart failure, and acute renal failure.
    The Department of Veterans Affairs (“VA”) granted
DIC benefits to Ms. Andrus effective February 1, 2004.
Seven years later, the VA wrote to Ms. Andrus that it was
stopping the DIC benefits because she did not qualify for
them. The VA explained that Ms. Andrus could challenge
the decision by submitting proof that she had children
with Mr. Andrus or had been married to him for over a
year. The VA subsequently notified Ms. Andrus that it
had terminated the DIC benefits but that she would not
have to repay the amounts mistakenly paid to her from
2004 to 2011.
     Ms. Andrus appealed the termination of her DIC ben-
efits to the Board. She argued that she had “won” her
DIC case, that she was experiencing financial hardship,
ANDRUS   v. MCDONALD                                     3



and that it was unfair for the DIC payments to stop after
having been paid for seven years. The Board denied the
appeal, concluding that the DIC benefits were properly
terminated. The Veterans Court affirmed, concluding
that Ms. Andrus did not meet at least one of the three
alternative requirements for DIC benefits: (1) she did not
marry Mr. Andrus within 15 years of the period of service
in which he incurred the condition that caused his death;
(2) the marriage was not for at least one year; and (3) no
children were born to her and Mr. Andrus before or dur-
ing the marriage. See 38 U.S.C. §§ 1304, 1310(a); 38
C.F.R. §§ 3.50, 3.54(c). Ms. Andrus appeals.
                       DISCUSSION
    Our jurisdiction for reviewing Veterans Court deci-
sions is limited by statute. See 38 U.S.C. § 7292(d). We
have jurisdiction over “all relevant questions of law,
including interpreting constitutional and statutory provi-
sions,” but lack jurisdiction over challenges to factual
determinations or the application of law to the facts of a
case. Id.
     Ms. Andrus argues that the Veterans Court erred in
affirming the termination of her DIC benefits. She argues
that the termination was unfair and resulted in financial
hardship for her. She argues that her benefits should not
have been terminated because she had not remarried.
She argues that the Veterans Court ignored Mr. Andrus’s
desire for the VA to “take care of” his two step-children.
Appellant’s Br. 1.
    The VA argues that Ms. Andrus does not raise any is-
sues that fall within our jurisdiction. We agree with the
VA. As acknowledged by Ms. Andrus in her informal
brief, the Veterans Court did not interpret any statutes or
regulations or decide any constitutional issues. Its deci-
sion involved only factual determinations and application
of law to those facts. Ms. Andrus does not appeal any
questions of law and instead only challenges the Veterans
4                                    ANDRUS   v. MCDONALD



Court’s determination that she does not qualify for DIC
benefits based on the facts of her case. This question is
beyond the scope of our jurisdiction.
                      CONCLUSION
   Because we do not have jurisdiction over Ms. Andrus’s
appeal, we dismiss.
                     DISMISSED
                         COSTS
    No costs.